        Case 3:19-cv-00717-HTW-LRA Document 29 Filed 11/20/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 WILLIAM DARREN HAYNES                                                             PLAINTIFF

 VS.                                          CIVIL ACTION NO. 3:19-CV-717-HTW-LRA

 POLICE OFFICER CODY HAMILTON                                                    DEFENDANT

               ORDER ADOPTING REPORT AND RECOMMENDATION

        BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda R. Anderson [Docket no. 27], which was entered on October 1, 2020.

Plaintiff did not file any objection to the Magistrate Judge’s Report and Recommendation.

        Plaintiff failed to respond to three show cause orders issued by the Magistrate Judge,

or to appear at the omnibus hearing that was conducted on December 20, 2019, and failed to

provide a correct address to the court. Two orders and the Report and Recommendation mailed

to plaintiff at the address he provided were returned as undeliverable.

        After examining the record evidence in this case, the Magistrate Judge recommended

that this cause of action should be dismissed pursuant to Fed. R. Civ. P. 41(b).

        This Court has reviewed the Report and Recommendation of the Magistrate Judge, as

well as the court filings and the relevant law, and concludes that the findings in the Report and

Recommendation [doc. no. 27] should be and are hereby adopted as this Court’s own.

Accordingly, this court dismisses this Complaint. A separate Final Judgment will issue on this

date.

        SO ORDERED AND ADJUDGED, this the 20th day of November, 2020.


                                                 s/ HENRY T. WINGATE
                                            UNITED STATES DISTRICT JUDGE

                                               1
